Citation Nr: 0202138	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  94-30 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to special monthly compensation due to loss of 
use of the left wrist/hand.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975, and from September 1985 to July 1991.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA), 
Regional Office (RO), which, in pertinent part, denied 
entitlement to special monthly compensation due to loss of 
use of the left hand.

In July 2000, the Board remanded this case to the RO for 
purposes of obtaining a VA medical opinion as to whether the 
veteran suffers from loss of use of the left hand/wrist as a 
result of his service-connected interosseous ganglion of the 
left lunate (surgically repaired bone graft).

Following attempted compliance, the RO confirmed and 
continued the denial of the benefit sought in a March 2001 
supplemental statement of the case.  This case has now been 
returned to the Board for final disposition.

The veteran has also raised the additional issue of 
entitlement to service connection for right wrist disorder as 
secondary to service-connected interosseous ganglion of the 
left lunate (surgically repaired bone graft).  Since this 
issue has not been properly developed for appellate review by 
the Board, and is not inextricably intertwined with the issue 
on appeal, it is hereby referred to the RO for appropriate 
action.  See Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  Service connection is in effect for interosseous ganglion 
of the left lunate (surgically repaired bone graft) evaluated 
as 40 percent disabling.

2.  Whether entitlement to special monthly compensation is 
warranted depends upon the extent to which the record 
reflects that loss of use of the left hand is shown as 
defined by VA statutes and regulations.

3.  There currently is insufficient medical evidence of 
record to reasonably determine whether loss of use of the 
left wrist/hand due to service-connected disorder is shown, 
particularly insofar as there are no objective findings as to 
the actual remaining function of the hand, to include whether 
there is unfavorable ankylosis of the left wrist.

4.  The veteran has failed to fully comply with VA's efforts 
to have him reexamined to determine whether loss of use is 
shown by objective medical findings.

5.  The veteran, through his private attorney has indicated, 
on occasion, that he is not willing to be reexamined by VA 
for compensation purposes to obtain the medical opinion 
necessary to make this dispositive determination.


CONCLUSION OF LAW

The criteria for special monthly compensation for loss of use 
of the left wrist/hand are not met.  38 U.S.C.A. §§ 1114(k), 
5100 et.seq. (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.350(a)(2), 3.655(b), 4.63, Diagnostic Code 5214 & Note 
(2001); see also 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is in effect for the veteran's 
interosseous ganglion of the left lunate (surgically repaired 
bone graft) evaluated as 40 percent disabling.  The veteran 
perfected an appeal from a January 2000 rating decision that 
denied entitlement to special monthly compensation based on 
loss of use of the left hand.  

In its July 2000 Remand Order, the Board specifically noted 
that there was no medical opinion of record concerning 
whether the veteran suffered from loss of use of the left 
hand/wrist as a result of his service-connected interosseous 
ganglion of the left lunate (surgically repaired bone graft).  
Accordingly, the Board requested that the veteran be afforded 
a more complete orthopedic examination.  Such an opinion must 
be provided since the Board cannot rely upon its own medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The post-remand record reflects that the veteran submitted 
several records developed by various medical providers, to 
include Drs. Sitz, Smith, Stivers and Mazour.  These records 
largely pertained to claimed right wrist disorder as 
secondary to service-connected left wrist disorder, as well 
as other unrelated disorders.  However, it is noted that a 
July 2000 medical statement of Dr. Sitz referred to the left 
wrist as now essentially useless.  Additionally, a July 2000 
clinical record developed by Dr. Smith also indicated that 
the veteran now has a right wrist disorder because of his 
reliance on it over the last thirteen years, presumably on 
account of his service-connected left wrist disorder.  This 
record indicated the presence of arthrodesis of the left 
wrist, with dysesthetic pain of the wrist and weakness of 
grip.

Pursuant to the Board's Remand Order, the veteran was 
scheduled for VA orthopedic examination in September 2000.  
He failed to report.  Later that month, the veteran, through 
his private attorney, indicated that he would not report for 
the scheduled examination.  It was essentially argued that 
there was no longer a compelling reason for the examination 
scheduled insofar as the private medical records submitted 
show entitlement.  

By supplemental statement of the case issued in March 2001, 
the RO informed the veteran that an ankylosis of the wrist 
does not necessarily mean automatically that he has lost the 
use of the hand.  It was noted that the rating schedule 
provides that an extremely unfavorable ankylosis of the wrist 
will be rated as loss of use of the hand.  However, the 
evidence does not show that he has extremely unfavorable 
ankylosis of the wrist.  The special monthly compensation 
claim was denied insofar as the evidence of record was 
insufficient to determine whether the veteran has lost the 
use of his left hand.

A March 18, 2001 statement of Dr. Sitz indicated that 
examination of the left wrist disclosed that it was 
surgically fused.  It was noted that this is due to a 
service-connected interosseous ganglion of the left lunate.  
The doctor further noted that the veteran has no mobility in 
his wrist at all, in any of the directions tested.  As such, 
the Dr. Sitz opined that the veteran's left wrist has no 
effective function, and that he is 100 percent impaired.  
Additional medical records developed by 
Dr. Smith from October 2000 to February 2001 again pertain to 
right wrist disorder.

The veteran was scheduled for VA orthopedic examination on 
two occasions in July 2001.  He again failed to report each 
time.  The veteran, through his private attorney, reiterated 
that he would not report for the scheduled examinations.  
Again, it was essentially argued that there was no longer a 
compelling reason for the examinations scheduled insofar as 
the private medical records submitted showed entitlement.

Under 38 C.F.R. § 1114(k), additional monthly compensation is 
payable for loss of use of one hand that is the result of a 
service-connected disability.  The term "loss of use" of a 
hand is defined by 38 C.F.R. § 3.350(a)(2) as that condition 
where no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below the elbow with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining functioning, whether the acts 
of grasping, manipulation, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  An 
example under 38 C.F.R. §§ 3.350(a)(2) and 4.63, which 
constitute loss of use of a hand, is complete ankylosis of 
two major joints of an extremity.  Under 38 C.F.R. § 4.124a, 
DC 8521, unfavorable ankylosis of the wrist (minor 
extremity), in any degree of palmar flexion, or with ulnar or 
radial deviation warrants a maximum 40 percent schedular 
evaluation.  Extremely unfavorable ankylosis will be rated as 
loss of use of hands under diagnostic code 5125.  See DC 
8521, Note.

As a preliminary matter, the Board emphasizes to the veteran 
that the information to be obtained on VA examination is 
vitally important to resolving the issue on appeal; hence, 
his failure to report to scheduled examinations involving 
special monthly compensation (analogous to a claim for 
increase), without good cause, would have ordinarily required 
the denial of his claim.  See 38 C.F.R. § 3.655 (2001).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  Although the governing VA 
regulation is quite clear in advising that such claims must 
("shall") be denied, it is noted that the veteran has not 
previously been advised of the detrimental consequences of 
his failure to report for such examination without good 
cause.  Consequently, the Board has determined that a de novo 
of the record is essential for a proper appellate decision.

Applying the pertinent legal criteria to the clinical 
evidence summarized above, the evidence, while demonstrating 
some disability in the left wrist, does not in the opinion of 
the Board contain clinical findings from which it could 
reasonably be concluded that the veteran has service-
connected disability that results in any of the examples or 
criteria listed under 38 C.F.R. §§ 3.350(a)(2), 4.63 such as 
"complete ankylosis of two major joints of an extremity."  
There is no probative medical opinion of record indicating 
that there is no effective function of the left wrist/hand 
remains other than that which would be equally well by an 
amputation stump at the site of election below elbow.  
Moreover, "extremely unfavorable ankylosis" of the left 
wrist is not demonstrated.  In short, there are no clinical 
findings indicating that the disability associated with the 
veteran's left wrist equated with the severe level of 
disability required for a finding of "loss of use" of a hand.

In making the above determination, the Board acknowledges 
that the veteran's treating physician, Dr. Sitz, has 
otherwise indicated that his "left wrist has no effective 
function, and is 100% impaired."  However, the physician 
gave no underpinning for his opinion - records obtained from 
this physician included no clinical findings whatsoever with 
respect to left hand function, to include the acts of 
grasping and manipulation, or a specific finding as to 
whether the left wrist is ankylosed in an extremely 
unfavorable position.  Moreover, the physician failed to 
reconcile his findings with the other medical evidence of 
record which indicates that the veteran still has use, albeit 
painful use, of the left hand.

The United States Court of Veterans Appeals (Court) has held 
that it is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board may not ignore the opinion of a 
physician, it is certainly free to discount the credibility 
of that physician's statement.  Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994). 

The most recent clinical findings with regard to motion, 
strength, sensation and reflexes in the left upper extremity 
show up on VA examination in July 1999, and are not 
reflective of such disability as to equate with "loss of use" 
as that term is defined by the regulatory provisions 
discussed above.  While this examination did demonstrate that 
the wrist was completely fused with no active or passive 
movement, it was noted that the fingers were not affected and 
that wrist grip was adequate.  Thus, while the Board has 
carefully considered the contentions submitted by and on 
behalf of the veteran, the controlling factor in the denial 
of the veteran's claim is the lack of evidence reasonably 
suggestive of "loss of use" of the left hand due to service-
connected disability.  As the governing provisions of 38 
C.F.R. §§ 3.350(a)(2) and 4.63 require a showing of such 
severity of service-connected disability, the claim for 
special monthly compensation for loss of use of the left 
wrist/hand must be denied.  

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000 and its implementing regulations, no 
undue prejudice to the appellant is evident by a disposition 
by the Board herein, as the amended provisions of the Act 
specifically provide that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See 38 U.S.C.A. § 5100 et seq.; see also Duty to 
Assist Regulations for VA, 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  

Further, the Board specifically remanded this case to the RO 
for purposes of obtaining an examination report addressing 
the special monthly compensation criteria in relation to the 
veteran's service-connected left wrist disorder.  The post-
remand record reflects that the veteran failed to report for 
the requested examination on numerous occasions, and that he 
expressed an unwillingness to report for the same at any 
future date.  Although a private medical opinion was 
submitted in lieu thereof, it failed to address the 
applicable rating criteria and is, therefore, of limited 
probative value.  It is now well-settled that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood, 1 Vet. App. at 193; 
see also Gregory v. Brown, 8 Vet. App. 563, 571 (1996); 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993).

Finally, in the RO's March 2001 supplemental statement of the 
case, the veteran was provided notice of the pertinent laws 
and regulations determinative of his claim for special 
monthly compensation.  This indicated the evidence necessary 
to successfully prosecute the claim.  He was also given ample 
opportunity to present argument in support of the claim, 
including the opportunity to appear for a personal hearing.  
In light of the above, he is not prejudiced by appellate 
review at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

Entitlement to special monthly compensation for loss of use 
of the left wrist/hand is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

